Citation Nr: 0331480	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  97-304 21	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.	Entitlement to service connection for tinnitus.  

2.	Entitlement to service connection for lumbar disc 
disease with spinal arachnoiditis.  

3.	 Entitlement to service connection for spinal 
arachnoiditis

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from October 1973 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 rating action by the RO that 
granted service connection for residuals of frostbite to the 
feet that were assigned a 10 percent rating from March 21, 
1997, and denied entitlement to service connection for 
tinnitus, spinal arachnoiditis and lumbar disc disease.  The 
veteran appeared and offered testimony at an RO hearing 
before a hearing officer in January 1998.  A transcript of 
this hearing is of record.  

In an April 1998 rating action, the RO assigned a separate 10 
percent rating for the veteran's residuals of frostbite of 
the left foot, effective March 21, 1997.  The Board remanded 
this case to the RO for further development in November 1999.  
In a rating decision of February 2002 the RO increased the 
evaluation for the veteran's residuals of frostbite of the 
left foot to 30 percent disabling, effective March 21, 1997, 
and increased the evaluation for the veteran's residuals of 
frostbite of the right foot to 30 percent disabling, 
effective January 12, 1998.  During a conference conducted on 
September 17, 2002, the veteran indicated that he was 
satisfied with the evaluations assigned for his residuals of 
frostbite of the feet and withdrew his appeal in regard to 
these issues.  Accordingly only the issues listed on the 
title page of this decision are currently before the Board 
for appellate consideration.   

It is noted that the veteran was scheduled for a further 
personal hearing at the RO in September 2002, but this 
hearing was cancelled.  He was also scheduled for a Board 
hearing via videoconference from the RO in September 2003, 
but the veteran failed to report for this hearing.  

REMAND

The veteran contends that his current low back disabilities, 
including arachnoiditis and lumbar disc disease had their 
onset during service and service medical records show 
outpatient treatment and a brief period of hospitalization in 
October 1973 for complaint that included low back pain.  He 
has also reported treatment for back pain at the VA medical 
center in Columbia, South Carolina, as well as from private 
health providers, in the years following his discharge from 
service.  No records reflecting this treatment are in the 
Claims folder.  An attempt should be made to obtain these 
records prior to further appellate consideration in this 
case.  

Also the Board notes that the veteran last received a VA 
orthopedic examination of his low back complaints in April 
1997.  At that time the impression was chronic low back pain, 
status post disc excision.  However, it does not appear that 
the claims folder was available for review by the examiner 
and the examining physician did not comment on the etiology 
of the veteran's low back disability.  The Board believes 
that a further VA examination of the veteran's low back 
disability, with the claims folder available for review, 
should be conducted prior to further appellate consideration 
in this case

In regard to the veteran's claim for service connection for 
tinnitus, it is noted that the veteran contends that this 
disability resulted from acoustic trauma due to firing 
weapons while in the service.  The veteran was afforded a VA 
audiometric examination in March 2002.  At the conclusion of 
this examination the diagnosis included tinnitus and opined 
that it was possible that this was related to noise exposure 
in the military if in fact he had hearing loss at that time.  
The claims folder was not made available for review by the 
examiner at the time of the examination and the Board 
believes that such should be reviewed by the examiner and a 
further opinion rendered regarding the etiology of the 
veteran's tinnitus.    

Also, VA is required to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(2002).  The RO attempted to provide this notice in 
correspondence dated in May 2001.  This notice was provided 
in accordance with the provisions of 38 C.F.R. § 3.159(b)(1) 
(2002) and limited the appellant's time for response to 60 
days.   

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.	The RO should attempt to obtain all 
clinical records documenting treatment 
for the veteran's back complaints at 
the VA Medical Center in Columbia, 
South Carolina, during the period from 
1975 to 1980.  All records obtained 
should be associated with the claims 
folder.  

3.	The RO should also contact the veteran 
and ask him to provide the complete 
addresses of the health care providers 
he has identified as Doctors Dean and 
Davis of Waynesboro, South Carolina; 
the Bylery (Byler?) Hospital in 
Hartsville, South Carolina; the 
Coastal Carolina Hospital in Conway, 
South Carolina; the Griffin Family 
Practice in Lamar, South Carolina: and 
the EMS Services of Darlington County, 
South Carolina.  When the veteran 
responds, these health care providers 
should be contacted and requested to 
provide copies of all clinical records 
documenting treatment for back 
complaints during the period from 1976 
to 2000.  All records obtained should 
be associated with the claims folder.  

4.	The veteran should then be afforded a 
VA orthopedic examination to determine 
the etiology of his lumbar disc 
disease and spinal arachnoiditis.  A 
copy of the notice to the veteran 
informing him of the date, time, and 
location of the examination, as well 
as the consequences under the 
provisions of 38 C.F.R. § 3.655(b) of 
failure to report for the examination 
without good cause, must be obtained 
from the VA Medical Center and 
associated with the claims folder.  
All pertinent clinical findings should 
be reported in detail.  The claims 
folder must be made available to the 
examining physician so that the 
pertinent clinical records may be 
studied in detail and the examiner 
should state that he/she has reviewed 
the claims folder in the examination 
report.  At the conclusion of the 
examination, the examining physician 
should comment as to whether it is at 
least as likely as not that any low 
back disability diagnosed on the 
examination had its onset during 
service or is otherwise related to 
service.  

5.	The RO should also refer the claims 
folder to Elizabeth Leadbetter, PH.D., 
the examiner who conducted the VA 
hearing examination of March 26, 2002.  
After a careful review of the record, 
Doctor Leadbetter should express a 
medical opinion as to whether it is at 
least as likely as not that the 
veteran's tinnitus is related to 
acoustic trauma during service.  If 
Doctor Leadbetter is not available, 
the RO should submit the veteran's 
claims folder to another appropriate 
medical professional who should review 
the clinical record and render this 
medical opinion

.  
6.	Then the RO should again adjudicate 
the veteran's claims.  If the benefit 
sought remain denied, the veteran and 
his representative should be provided 
a supplemental statement of the case.  
The case should then be returned to 
this Board if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




